                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

 LYN WOOLFORD,

                       Plaintiff,

        v.                                       No. 2:20-cv-04105-NKL

 CITY OF ASHLAND, MISSOURI, et al.,

                       Defendants.

                                            ORDER

       Plaintiff Lyn Woolford moves for a “temporary or preliminary injunction” requiring

defendants City of Ashland, Missouri (the “City”), Gene Rhorer, Leslie Martin, Bryan Bradford,

Melissa Old, Richard Sullivan, Rick Lewis, and Jeffrey Sapp to return Woolford to his position as

Chief of Police. For the reasons discussed below, Woolford’s motion is denied.


I.     FACTS

       On March 21, 2018, Woolford and the City of Ashland entered into a contract, employing

Woolford in the dual roles of Police Chief and City Administrator. The effective date of the

contract was May 1, 2018. At most, the Contract was for a period of two years. See Doc. 33-2,

Section 6 (“Lyn Woolford’s employment under this Contract shall be as stated in Chapter 2.103

of the Ashland Missouri City Code, ‘The City Administrator shall serve for a period of two

years.’”) The Contract permits “[e]ither party . . . to modify the employment agreement with 60

days prior notice.”

       The Contract further provides, “Should the Mayor/Board of Aldermen decide to end the

dual role of City Administrator/Police Chief, Lyn Woolford shall receive 60 days prior notice,”

and on the 61st day following such notice, Woolford shall retain the position of either City



                                      1
          Case 2:20-cv-04105-NKL Document 55 Filed 08/31/20 Page 1 of 7
Administrator or Police Chief. On November 21, 2018, the Contract was amended to change the

salary for the Police Chief position in the event the dual role was ended. However, the effective

date of the contract remained May 1, 2018.

       On March 28, 2019, the Board of Aldermen for the City of Ashland voted to end the dual

role of Woolford and terminate his employment as City Administrator effective March 29, 2019,

and provided Woolford with a document (the “Notice of Intent”) stating it served as his 60 days’

notice of the City’s intent to end the dual role. The Notice of Intent states that Woolford “shall

continue to be employed as Chief of Police” at the rate of pay called for in the Contract. Both

Woolford and Rhorer, as Mayor, signed the Notice of Intent on March 29, 2019. However, the

effective date of the contract remained May 1, 2018.

       In addition to this contractual relationship, the Mayor appointed Woolford as Police Chief

with the advice and consent of the Board of Aldermen, pursuant to the City Code that provides

that appointed officials are appointed for a term of one year, except for the City Administrator who

is appointed for a term of two years. The last such appointment of Woolford occurred on April

16, 2019.

       On or about February 11, 2020, Woolford was verbally placed on paid administrative leave

by Rhorer, then the City’s Mayor, at a meeting that Woolford, Rhorer, City Administrator Tony

St. Romaine, and City Treasurer Jon Sanders attended. Woolford also received a letter dated

February 11, 2020, notifying him of his placement on paid administrative leave. The City did not

send any other documents to Woolford regarding his placement on administrative leave. The City

requested that Woolford return his City-issued keys and equipment, and Woolford did so.




                                        2
            Case 2:20-cv-04105-NKL Document 55 Filed 08/31/20 Page 2 of 7
       Woolford received his full pay from the date he was placed on administrative leave until

June 16, 2020. Woolford also received the same employment benefits while on paid administrative

leave as he did before he was placed on administrative leave.

       On February 18, 2020, the City appointed Terry Toalson as interim police chief.

       The City’s election, which previously scheduled for April 7, 2020, was postponed to June

2, 2020 because of COVID-19.

       On or about June 12, 2020, Woolford emailed the City’s new Mayor, Richard Sullivan, a

document indicating that, in January of 2020, he discussed with then Mayor Rhorer his intent to

extend the Contract approved by the City’s Board in 2018.

       On June 16, 2020, the City held a Board of Aldermen meeting—the first since the June 2,

2020 municipal election—and the new Mayor, Sullivan, appointed Gabe Edwards as the City’s

Chief of Police. The Board approved the appointment. At that meeting, Woolford stated that, “in

February he was verbally placed on administrative leave,” and that “he was accused of mishandling

paperwork related to a police internal affairs investigation.”

       At the preliminary injunction hearing, Mr. Woolford testified that his reputation was

damaged as a result of his removal as Police Chief. He cited Facebook posts and noted that,

because he still lives in Ashland, he contacts people in the City who “question and wonder” about

the circumstances of his alleged removal. Woolford stated that “the community wants to know

what happened, and the City wouldn’t say anything,” and Woolford himself would have explain

that he does not know because he does not have anything in writing. He felt an “undercurrent

there of suspicion.” He opined that “the reputation of anyone in public service is very important,”

and he feels that, “in some cases,” his reputation has been irreparably damaged.




                                      3
          Case 2:20-cv-04105-NKL Document 55 Filed 08/31/20 Page 3 of 7
II.    RELEVANT LAWS

       Section 2.115 of the City Code states:

       All appointive officers shall be appointed by the Mayor with the advice and consent
       of the Board of Aldermen annually to serve for a period of one year except for the
       City Administrator who shall be appointed to serve for a period of two years. Each
       year, following the City elections, the appointed officers of the City shall be
       reappointed or new officers shall be appointed to fill their positions. If any officer
       is not reappointed and no successor is appointed, the previous officer shall continue
       to serve until his or her successor is appointed or until he or she is removed from
       office pursuant to 2.110.

Section 2.100 of the City’s Code provides that Ashland’s Police Chief is an appointed officer

Section 2.310 of the City Code states that “The Mayor, with the consent and approval of a majority

of the members of the Board of Aldermen, may appoint a Chief of Police upon such terms and

conditions as the Board shall deem appropriate…”

       Section 2.110.2 of the City’s Code states that “[t]he Chief of Police may be removed from

office as provided for in Section 106.273 RSMo.” Mo. Rev. Stat. § 106.273 provides as follows:

       A [police] chief shall be subject to removal from office or employment by the
       appointing authority or the governing body of the political subdivision employing
       the chief if:

       (1) The governing body of the political subdivision employing the chief issues a
       written notice to the chief whose removal is being sought no fewer than ten business
       days prior to the meeting at which his or her removal will be considered;

       (2) The chief has been given written notice as to the governing body’s intent to
       remove him or her. Such notice shall include:

               (a) Charges specifying just cause for which removal is sought;

               (b) A statement of facts that are alleged to constitute just cause for the
               chief’s removal; and

               (c) The date, time, and location of the meeting at which the chief’s removal
               will be considered;

       (3) The chief is given an opportunity to be heard before the governing body,
       together with any witnesses, evidence and counsel of his or her choosing; and




                                     4
         Case 2:20-cv-04105-NKL Document 55 Filed 08/31/20 Page 4 of 7
        (4) The governing body, by two-thirds majority vote, finds just cause for removing
        the chief.

Section 106.273 does not define the term “removal.”


III.    STANDARD

        In deciding whether to issue a preliminary injunction, the Court considers: (1) the

likelihood that Plaintiff will prevail on the merits; (2) whether Plaintiff faces a threat of irreparable

harm absent the injunction; (3) the balance between the harm Plaintiff faces and the injury that the

injunction’s issuance would inflict upon Defendants; and (4) the public interest. See Dataphase

Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981) (en banc). “The party seeking

injunctive relief bears the burden of proving all the Dataphase factors.” Watkins Inc. v. Lewis,

346 F.3d 841, 844 (8th Cir. 2003).


IV.     DISCUSSION

        To succeed on his motion for preliminary injunction in which he seeks reinstatement as

Chief of Police,1 Woolford must establish a likelihood of success on the merits. Woolford’s

argument is that, by law or contract, he remains the City’s Chief of Police, and the attempts by

certain City officials to remove him from that role were contrary to the law. Hence, to succeed at

this stage, Woolford must show a likelihood that he is currently entitled to be the Chief of Police

of Ashland. He has failed to do so.

        First, the City Code provides that his April 16, 2019 appointment as Chief of Police was

for one year and that the appointment would continue until his successor was appointed. Hence,


1
  Woolford initially also sought an order requiring Defendants to preserve any and all evidence
in Defendant Rhorer’s possession, or that may come into his possession during the pendency of
this lawsuit, and to make a complete log of all digital evidence in Defendants’ possession and to
provide said evidence to the Plaintiff. However, Woolford withdrew the request at the hearing
on July 24, 2020.


                                      5
          Case 2:20-cv-04105-NKL Document 55 Filed 08/31/20 Page 5 of 7
his appointment ended by the terms of the City Code when his successor, Gabe Edwards, was

appointed on June 16, 2020. Woolford does not suggest that state law prevents a municipality

from having time-limited terms for positions such as police chief, despite the fact that Mo. Rev.

Stat. Section 106.273 says that a police chief can only be removed for enumerated grounds that

are not present here. Nor has the Court found any authority to suggest that such a limitation exists.

       As for his employment contract, Woolford argues that the contract he signed was for a two-

year term beginning November 21, 2018, because when the parties amended the terms of the

contract as permitted, the amendment referred to the contract as the “Employment Contract

between the City of Ashland and Lyn Woolford dated November 21, 2018.” Woolford thus argues

that the contract must be deemed to have commenced in November 2018, rather than May 2018.

Where the contract expressly provides an “effective” date, however, the date on which it was

actually executed is not the operative date. See Nat’l Ben. Programs, Inc. v. Express Scripts, Inc.,

No. 10-0907 AGF, 2011 WL 6945167, at *5 (E.D. Mo. Dec. 30, 2011) (finding that the express

“effective” date, and not the date on which contract was fully executed, was the date on which

agreement became effective). More than two years have elapsed since the employment contract

became effective. Thus, even under the contract dated November 21, 2018, and even assuming

that the contract provided a two-year term for Woolford’s role as Chief of Police, because of the

May 2018 effective date, Woolford no longer has any contractual right to serve as Chief of Police.

       Woolford cannot be “returned” to a position to which, under the applicable law, contract,

and stipulated facts, he now has no legal claim. Because Woolford cannot establish a likelihood

of success on the merits, Woolford’s request for preliminary injunctive relief must be denied.2



2
 On the present motion, the Court need not reach the question of whether the City officials’ placing
Woolford on paid administrative leave through June 16, 2020 constituted a “removal” that was
improper under Missouri law.

                                      6
          Case 2:20-cv-04105-NKL Document 55 Filed 08/31/20 Page 6 of 7
V.     CONCLUSION

       For the reasons discussed above, Woolford’s motion for preliminary injunction is

DENIED.

                                              s/ Nanette K. Laughrey
                                              NANETTE K. LAUGHREY
                                              United States District Judge
Dated: August 31, 2020
Jefferson City, Missouri




                                     7
         Case 2:20-cv-04105-NKL Document 55 Filed 08/31/20 Page 7 of 7
